Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.
Response to Arguments
Applicant’s Arguments/Remarks filed 8/19/2021 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 8-10, that: Here, the Examiner concludes, without any teachings from Han, that "[f]or the beam to form a straight line (on the Y axis) on a moving sample, which is moving perpendicular to the y axis, the beam must also be moving/scanned in the same direction and substantially the same speed (along the X axis) as the sample/stage is scanned." Office Action, p. 3 (emphases added). The Office provides no factual basis for this inherency argument. The Office, however, attempts to provide some technical reasoning, by asserting that the beam must also be moving in substantially the same speed because “otherwise the beam line/path in fig. 9b [of Han] would not be at a perpendicular to the stage/sample scan direction." Id. This technical reasoning relies on too many assumptions and is technically flawed. Applicant respectfully disagrees with the Office's position and submits that the beam path and the stage scan direction may be perpendicular even when the beam scan speed is different from the stage/sample speed.
speed, the beam path and stage scan direction could still be perpendicular, but the distance travelled by the probe spots ( or the particle beam) could be different from (e.g., half) the stage displacement in the same direction. In other words, a beam scanning a sample ( +X, -X, + Y, or -Y) at 2x the stage/sample speed in the same direction as the stage, may have a path that is perpendicular to the stage movement path, but may traverse half the distance in comparison to the distance traveled by the stage/sample. With its limited disclosure, Han does not elaborate on any distances travelled by the beam path and by the stage. Nor does it contemplate any speeds by the beam path and the stage. Accordingly, the inherency argument presented by the Office is misplaced as the bases on which it relies do not necessarily flow from the teachings of Han.
Therefore, neither would it be obvious for a person of ordinary skill in the art nor inherent based on Han, that because the beam path and the stage scan direction are at a perpendicular, the beam must be moving the same distance or at substantially the same speed.
 
In response to item(s) 2 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Independent claims 1 and 8 do not claim a scan “speed” or stage “speed”. Independent claims 1 and 8 claim that the “while the stage moves the sample by the first distance in the first direction, move the probe spots (i) by the first distance in the first direction”.  
 Han et al. (US 20120241606 A1) discloses a stage (figs. 9a-9b; stage x motion scanning)  [0046-0048] (abstract) configured to move the sample by a first distance in a first direction (figs. 9b; “stage x motion scanning” (in x-axis direction)); [0046-0048]; and
while [0048] the stage moves the sample by the first distance in the first direction [0048] (fig. 9b; stage x-axis component vector motion scanning), move the probe spots (i) by the first distance in the first direction (fig. 9b, beamlets 1-4 in the x-axis component vector direction and distance) and (ii) by a second distance in a second direction (fig. 9b, beamlets 1-4 the y-axis component vector direction and distance); 
(fig. 9b, beamlet 1-4 opposite x-axis component direction and distance displacement); 
	(figs. 9a-9b; beamlet 1-4; stage x motion scanning); [0046-0048] (abstract) 
	(fig. 9b; beamlets are scanned in y-axis direction (from left to right in the page) while the stage in scanned in x-axis direction, the beamlet spot draws a straight line on the sample while the sample is moving on the stage [0048], therefore the beamlet spot is moving/tracking the stage’s movement direction and the stage’s movement distance per each line of scanning in the y-direction, after each line is completed the beamlet spot is moved an equal x-axis distance in the opposite x-axis direction of stage to start a new equally spaced line scan); [0046-0048]. 
Han discloses that both the stage/sample and beamlet spot are moved by the first distance in the first direction (fig. 9b, x distance and direction).  The beamlet spot is moved the same direction (x direction arrow (in x-coordinates)) as the stage/sample. The beamlet spot is moved the same distance (x displacement distance (in x-coordinates)) as the stage/sample. For a straight vertical line to be drawn (fig. 9b, see Beamlet #1, solid vertical line, for example) on the sample in the y-direction as the stage/sample moves in the x-direction, the beamlet #1 spot must track the stage/sample movement in the x-direction for the same distance in the x-direction. Again, a speed is not claimed in independent claims 1 and 8.
Also Zeidler et al. (US 20150090879 A1) discloses compensatory movement of the probe spots (fig. 6, 1-9, 1’-9’, 1’’-9’’) to compensate for movement of the object/stage (not illustrated) 
(see para. [0095 Note continuously moving the object relative to the system and compensating this continuous movement by corresponding deflections of the array of primary charged particle beams]).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
2.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al. (US 20120241606 A1) in view of Zeidler et al. (US 20150090879 A1).
     	Regarding claim 1, Han discloses an apparatus comprising:
a source (fig. 1, 102) configured to emit charged particles (figs. 9a-9b; beamlet 1-4); [0046-0048] (abstract);
a stage (figs. 9a-9b; stage x motion scanning)  [0046-0048] (abstract) configured to support a sample thereon [0046-0048] and move the sample by a first distance in a first direction (figs. 9b; “stage x motion scanning” (in x-axis direction)); [0046-0048]; and
an optics system configured to:  
form probe spots (figs. 9b; beamlet 1-4); [0046-0048] (abstract) on the sample with the charged particles, 
while [0048] the stage moves the sample by the first distance in the first direction [0048] (fig. 9b; stage x-axis component vector motion scanning), move the probe spots (i) by the first distance in the first direction (fig. 9b, beamlets 1-4 in the x-axis component vector direction and distance) and (ii) by a second distance in a second direction (fig. 9b, beamlets 1-4 the y-axis component vector direction and distance), and  
after [0048] (fig. 9b) the stage moves the sample by the first distance in the first direction, move the probe spots by a third distance (fig. 9b, beamlet 1-4’s opposite x-axis component direction and distance displacement) in an opposing direction of the first 
(fig. 9b, beamlet 1-4 opposite x-axis component direction and distance displacement); 
	(figs. 9a-9b; beamlet 1-4; stage x motion scanning); [0046-0048] (abstract) 
	(fig. 9b; beamlets are scanned in y-axis direction (from left to right in the page) while the stage in scanned in x-axis direction, the beamlet spot draws a straight line on the sample while the sample is moving on the stage [0048], therefore the beamlet spot is moving/tracking the stage’s movement direction and the stage’s movement distance per each line of scanning in the y-direction, after each line is completed the beamlet spot is moved an equal x-axis distance in the opposite x-axis direction of stage to start a new equally spaced line scan); 
[0046-0048].
But Han fails to explicitly disclose (underlined) that after the stage moves the sample by the first distance in the first direction, move the probe spots by a third distance in an opposite direction of the first direction, the third distance being substantially equal to the first distance less a width of one of the probe spots. 
Zeidler, however, discloses a beamlet sample scanning system with discloses a scanning mode which implies moving a beam (1-9, 1’-9’, 1’’-9’’) in an opposite direction of a first direction (abstract) (figs. 5-6, 1-9, 1’-9’, 1’’-9’’) [0095-0099] and that  
after a stage moves the sample by the first distance in the first direction [0095], moving the probe spots (1-9, 1’-9’, 1’’-9’’) by a third distance in an opposite direction of the first direction, the third distance being substantially equal to the first distance less a width of one of the probe spots 
(beamlets 101-104 are tracked to the movement of the target [0095] and scan the target as it moves, [0095] and therefore when a beam is moved to a next row for scanning, the rows are displaced evenly, therefore the beamlet is moved back to the next starting point per row in an opposite direction and substantially equal to the first distance less a width of one of the probe 
	(figs. 5-6, 501, 503, 1-9, 1’-9’, 1’’-9’’, 511); 
(Note per fig. 6 and [0095 Note continuously moving the object and compensating by corresponding deflections of the charged particle beams]; if the object (un-labelled) which is irradiated by the beams at 1-9, 1’-9’ and /or 1’’-9’’, is moving [0095] in at least one direction, then irradiation per points 1-9, at least, move the probe spots (either 3 to 4 and/or 4 to 6) by a third distance (either from 3 to 4 and/or from 4 to 6) in an opposite direction of the first direction (either from 4 to 3 and/or from 1 to 3), the third distance being substantially equal to the first distance less a width of one of the probe spots); 
(see para. [0095 Note continuously moving the object relative to the system and compensating this continuous movement by corresponding deflections of the array of primary charged particle beams]).
 [0095-0098]
(Note, the diagonal beam deflection lines (see Han, fig. 9b, dotted lines) which move the probe spots by a third distance (Han, fig. 9b, distance covered by dotted lines) in an opposite direction of the first direction (in x direction) (fig. 9b, of “Stage x motion scanning” direction), 
could be replaced with the beam spot deflection scheme of Zeidler (see fig. 6), where the beam is deflected perpendicularly (i.e., by a “third” distance) (from 3 to 4, and/or from 6 to 7) between the beam scan lines/columns/rows (of 1 to 3, 4 to 6 and/or 7 to 9) and that the “third” distance would then be substantially equal to the “first distance” (of Han, between columns) less a width of one of the probe spots (as the beam travels the distance from beam center to beam center)).
 (AIA  applications), to replace the diagonal deflection scheme of Han (Han, fig. 9b, dotted lines), between line scan columns (Han, fig. 9b, solid lines) with the claimed movement directions/the perpendicular deflection scheme, as taught by Zeidler (fig. 6, from 3 to 4, and/or from 6 to 7) which would thereby disclose the claim limitations of “move the probe spots by a third distance in an opposite direction of the first direction, the third distance being substantially equal to the first distance less a width of one of the probe spots.”, to use by combining prior art elements according to known beam deflection and target scanning methods to yield the predictable results of a beam’s deflection tracking the movement of a target to therefore ensure accurate positioning.

     	Regarding claim 8, Han discloses a method comprising:
moving a sample by a first distance in a first direction (figs. 9b; “stage x motion scanning” (in x-axis direction)); [0046-0048]) (abstract); 
while [0048] the sample is being moved [0048] by the first distance in the first direction [0048] (fig. 9b; stage x-axis component vector motion scanning), moving probe spots (figs. 9b; beamlet 1-4); [0046-0048] (abstract) on the sample (i) by the first distance in the first direction (fig. 9b, beamlets 1-4 in the x-axis component vector direction and distance) and (ii) by a second distance in a second direction (fig. 9b, beamlets 1-4 the y-axis component vector direction and distance),, simultaneously [0046-0048], the probe spots being formed on the sample by one or more beams of charged particles [0046-0048]; and 
after [0048] (fig. 9b) the sample is moved by the first distance in the first direction,  moving the probe spots by a third distance (fig. 9b, beamlet 1-4’s opposite x-axis component direction and distance displacement) in an opposing direction of the first direction, 

	(figs. 9a-9b; beamlet 1-4; stage x motion scanning); [0046-0048] (abstract) 
	(fig. 9b; beamlets are scanned in y-axis direction (from left to right in the page) while the stage in scanned in x-axis direction, the beamlet spot draws a straight line on the sample while the sample is moving on the stage [0048], therefore the beamlet spot is moving/tracking the stage’s movement direction and the stage’s movement distance per each line of scanning in the y-direction, after each line is completed the beamlet spot is moved an equal x-axis distance in the opposite x-axis direction of stage to start a new equally spaced line scan); 
[0046-0048].
But Han fails to explicitly disclose (underlined) that after the sample is moved by the first distance in the first direction,  moving the probe spots by a third distance in an opposite direction of the first direction, the third distance being substantially equal to the first distance less a width of one of the probe spots
Zeidler, however, discloses a beamlet sample scanning system with discloses a scanning mode which implies moving a beam (1-9, 1’-9’, 1’’-9’’) in an opposite direction of a first direction (abstract) (figs. 5-6, 1-9, 1’-9’, 1’’-9’’) [0095-0099] and that  
after a stage moves the sample by the first distance in the first direction [0095], moving the probe spots (1-9, 1’-9’, 1’’-9’’) by a third distance in an opposite direction of the first direction, the third distance being substantially equal to the first distance less a width of one of the probe spots 
(beamlets 101-104 are tracked to the movement of the target [0095] and scan the target as it moves, [0095] and therefore when a beam is moved to a next row for scanning, the rows are displaced evenly, therefore the beamlet is moved back to the next starting point per row in an opposite direction and substantially equal to the first distance less a width of one of the probe spots (due to the beamlet moving a distance equal to the difference between its width’s center point to center point distance)); 

(Note per fig. 6 and [0095 Note continuously moving the object and compensating by corresponding deflections of the charged particle beams]; if the object (un-labelled) which is irradiated by the beams at 1-9, 1’-9’ and /or 1’’-9’’, is moving [0095] in at least one direction, then irradiation per points 1-9, at least, move the probe spots (either 3 to 4 and/or 4 to 6) by a third distance (either from 3 to 4 and/or from 4 to 6) in an opposite direction of the first direction (either from 4 to 3 and/or from 1 to 3), the third distance being substantially equal to the first distance less a width of one of the probe spots); 
(see para. [0095 Note continuously moving the object relative to the system and compensating this continuous movement by corresponding deflections of the array of primary charged particle beams]).
 [0095-0098]
(Note, the diagonal beam deflection lines (see Han, fig. 9b, dotted lines) which move the probe spots by a third distance (Han, fig. 9b, distance covered by dotted lines) in an opposite direction of the first direction (in x direction) (fig. 9b, of “Stage x motion scanning” direction), 
could be replaced with the beam spot deflection scheme of Zeidler (see fig. 6), where the beam is deflected perpendicularly (i.e., by a “third” distance) (from 3 to 4, and/or from 6 to 7) between the beam scan lines/columns/rows (of 1 to 3, 4 to 6 and/or 7 to 9) and that the “third” distance would then be substantially equal to the “first distance” (of Han, between columns) less a width of one of the probe spots (as the beam travels the distance from beam center to beam center)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications), to replace the diagonal deflection scheme of Han (Han, fig. 9b, dotted lines), between line scan columns (Han, fig. 9b, solid lines) equal to the first distance less a width of one of the probe spots.”, to use by combining prior art elements according to known beam deflection and target scanning methods to yield the predictable results of a beam’s deflection tracking the movement of a target to therefore ensure accurate positioning.

     	Regarding claims 2 and 9, Han discloses that the charged particles comprise electrons 
(abstract Note  multiple-beamlet electron beam imaging apparatus.).
     	Regarding claims 3 and 10, Han discloses a detector (fig. 1, 117) configured to record a signal representing an interaction of the charged particles and the sample (116) at the probe spots (abstract).
     	Regarding claims 4 and 11, Han discloses that the signal includes any of secondary electrons (abstract).
Moreover, regarding claims 5, 12 and 14, Zeidler discloses that the optics system is configured to move the probe spots (fig. 5, at points 1-9) by the second distance (distance between 1-3) in an opposite direction (the distance and direction from 4 to 6) of the second direction (from 1 to 3) [0095-0099]; and is obvious for the reasons discussed supra with reference to claims 1 and/or 8, see previous.

Moreover, regarding claims 6 and 13, Zeidler, however, discloses 
the probe spots (fig. 5, 1-9, 1’-9’, 1’’-9’’) are spaced apart in the first direction and M is a number of the probe spots;
N is a pitch of the probe spots in the first direction, N being an integer and measured by a unit of the width of one of the probe spots (fig. 5, see repeating distances between spots 1-9, 1’-9’, 1’’-9’’); and
the optics system /method is further configured to:
after/after determining (via deflection) [0095-0099] that the probe spots are moved by the pitch in the opposite direction (from 3 to 4) of the first direction (of the stage sample from 4 to 3) [0095], moving the probe spots by a fourth distance (from 6 to 7) in the opposite direction of the first direction (from 4 to 3) [0095],  
 (beamlets 101-104 are tracked to the movement of the target [0095] and scan the target as it moves, [0095] and therefore when a beam is moved to a next row for scanning, the rows are displaced evenly, therefore the beamlet is moved back to the next starting point per row in an opposite direction and substantially equal to the first distance less a width of one of the probe spots (due to the beamlet moving a distance equal to the difference between its width’s center point to center point distance)); 
	(figs. 5-6, 501, 503, 1-9, 1’-9’, 1’’-9’’, 511); 
 [0095-0098].
Moreover, regarding claims 6 and 13, Zeidler et al. discloses all the limitations as expressly recited in the claims.  All of the component parts are known in Zeidler. The only difference is that the exact dimension “the fourth distance being substantially equal to [(M-1)N+1] multiplied by the width of one of the probe spots” is not disclosed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have “the fourth distance being substantially equal to [(M-1)N+1] multiplied by the width of one of the probe spots” since it is well known in the art that a beam deflector can deflect in various directions and across various distances.  Additionally, it would have been obvious to a person of ordinary skill in the art to try “the fourth distance being substantially equal to [(M-1)N+1] KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).  
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B). 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Han, with the claimed movement directions, as taught by Zeidler, to use by combining prior art elements according to known beam deflection and target scanning methods to yield the predictable results of a beam’s deflection tracking the movement of a target to therefore ensure accurate positioning.

     	Regarding claim 7, Han discloses that the optics system includes one or more of a lens (fig. 1, 108), and a deflector (109).
     	Moreover, regarding claim 15, Zeidler discloses that non-transitory computer readable medium having instructions that, when executed by a computer [0046], cause the computer to perform the method 
charged particle beam deflector and a controller; Note modern controllers are inclusive of computers with software].

Regarding claims 16 and 18, Han discloses that the probe spots (fig. 9b, “beamlet#1”’s solid line) and the sample (fig. 9b, “stage X motion canning”) move at a substantially 
(the probe spots (solid line) are deflected in the same x direction vector component and a speed of the moving stage, otherwise the solid line would not be shown as perpendicular to the orthogonal movement of the stage). 
In regards to claims 16 and 18, Han differs from the claimed invention by not explicitly showing the “probe spots and the sample move at a substantially similar speed in the first direction”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for “substantially similar speed” movement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e., of relative movement speed range(s) of beamlet spot(s) and stage/sample) involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 17 and 19, Han discloses that an angle, with respect to the first direction, formed by a simultaneous movement of the probe spots (fig. 9b, Beamlet#1, see solid line)  in the first (x – direction) and the second direction (perpendicular direction of solid line) , is an inverse of a tangent of a ratio between the second distance  and a corresponding first distance (see Han, fig. 9b, for the probe spot lines (Beamlet#1, see solid line) to be made in a straight line (solid line) on a stage moving perpendicularly (“stage x motion scanning”) to the straight probe spot line (solid line) , the angle claimed above is used).
Note as described in applicant’s specification’s para. [0054] and shown in applicant’s fig. 3d).

2.	Claim 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al. (US 20120241606 A1) in view of Zeidler et al. (US 20150090879 A1); hereinafter “the combined references”, as applied to claim 6 above, and further in light of Ren et al. (US 20170213688 A1).
Regarding claim 20, the combined references disclose the elements of claim 6, see previous.
     	But the combined references fail to disclose the first distance in the first direction is substantially equal to a product of the number of the probe spots and the pitch of the probe spots measured by a unit of the width of one of the probe spots. 
Ren, however, discloses a beamlet spot scanning system (abstract) (figs. 2a-2b, 102_1s, 102_2s, 102_3s, P1, P2) [0018] that controls a scan distance of a beamlet spot in a direction [0018] (fig. 2a; from mid-point of 102_1s to the midpoint of 102_3s or 102_2s) and that 
a first distance (solid and dotted lines of a P1 or a P2 (left or right side)) in the first direction is substantially equal to a product of the number of the probe spots (figs. 2a; 102_1s, to 102_2s or 102_3s) and the pitch (a P1 or a P2 (left or right side)) [0018] [0024] of the probe spots measured by a unit of the width of one of the probe spots (see fig. 2a; 102_1s, 102_2s, 102_3s)  
	(fig. 2a; the distance of dotted and solid lines of P1 and P2 (to left or right directions) is the product of the width of the spots (for example of 102_1s, 102_2s, or 102_3s) and the pitch (P1 or P2) between the spots.
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with first distance in the first direction is substantially equal to a product of the number of the probe spots and the pitch of the probe spots measured by a unit of the width of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881